El Juez Asociado Señor Corrada del Río
emitió la opinión del Tribunal.
Hoy nos corresponde interpretar la Ley Núm. 3 de 13 de marzo de 1942, según enmendada, 29 L.P.R.A. see. 467 et seq., conocida como la Ley para la Protección de Madres Obreras (en adelante la Ley Núm. 3), y disponer que la peticionaria de epígrafe tiene derecho a la protección ofre-cida por ese estatuto. Resolvemos, además, que la peticio-naria recibirá los beneficios de la Ley Núm. 3, supra, o los de la Ley Núm. 80 de 30 de mayo de 1976 (29 L.P.R.A. see. 185a et seq.), de acuerdo con aquella de esas leyes que más le beneficie.
I
El 12 de noviembre de 1993 la Sra. Ginette Padilla Co-lón, su esposo, Sr. Ramón Sánchez Flores, y la sociedad *955legal de gananciales constituida por ambos, presentaron demanda sobre despido injustificado, discrimen por sexo y daños y perjuicios contra el Centro Gráfico del Caribe, Inc., y su principal oficial ejecutivo y dueño mayoritario de sus acciones, el Sr. Rafael Torres Pacheco. En esencia, los de-mandantes alegaron que el 14 de abril de 1993 la codeman-dante Padilla Colón fue despedida de su empleo en la cor-poración codemandada por razón de su embarazo. Argumentaron, además, que la pérdida de su embarazo, según ocurrió en mayo de 1993, fue ocasionada por el des-pido injustificado y que dicho despido le causó daños en una cuantía no menor de doscientos cincuenta mil dólares ($250,000). Por estos fundamentos la codemandante soli-citó ser indemnizada por los daños sufridos de conformidad con la Ley Núm. 3, supra.
La parte demandada contestó la demanda negando las alegaciones relativas al discrimen por razón de embarazo y de sexo, al igual que el despido injustificado y los daños. Alegó afirmativamente que desconocía del embarazo, que la codemandante incumplió con sus deberes y funciones desde mucho antes de estar embarazada y que ésta no fue despedida, sino que abandonó el empleo.
Ante la imposibilidad de probar una relación causal en-tre el alegado despido y los abortos,(1) el 19 de abril de 1995 las partes demandantes desistieron de su reclamación de daños por los abortos que sufrió la señora Padilla Colón y por los daños y las angustias mentales relacionadas con éstos.
Luego de celebrar una vista en su fondo el 22 de sep-tiembre de 1995, el Tribunal de Primera Instancia, Sala Superior de Bayamón, dictó sentencia resolviendo que la codemandada había sido tácitamente despedida de su em-*956pleo sin causa justificada para ello, por lo que procedía el pago de la mesada bajo la Ley Núm. 80, supra, al concluir que “[e]l patrono descargó adecuadamente el peso de la prueba para establecer que el embarazo de la Sra. Padilla no fue la razón de su despido”. Apéndice, pág. 040. Al res-pecto, concluyó el tribunal que el mal genio del señor Torres Pacheco y su falta de comunicación con la codeman-dante afectaron la cantidad y calidad del trabajo realizado por ésta, lo que causó su despido.
Inconforme con tal determinación del tribunal de ins-tancia, los demandantes apelaron al Tribunal de Circuito de Apelaciones mediante recurso presentado el 6 de no-viembre de 1995. En éste alegaron, en síntesis, que incidió el tribunal de instancia al no aplicar al caso de autos la Ley Núm. 3, supra, toda vez que, según determinó ese foro, la señora Padilla Colón fue despedida injustificadamente mientras se encontraba embarazada por, entre otras cau-sas, la reducción en calidad y cantidad de su trabajo.
El 25 de abril de 1996, el Tribunal de Circuito de Ape-laciones dictó sentencia confirmatoria, en la que resolvió que la correcta norma de derecho aplicable a los hechos probados en el caso de autos es la dictada por la Ley Núm. 80, supra, y no la que surge de la Ley Núm. 3, supra; ello en deferencia al tribunal de instancia en cuanto a su dic-tamen de que la falta de comunicación entre la codeman-dante y el patrono, producida por la actitud y conducta de éste, fue la causa del despido de la señora Padilla Colón. La notificación de la sentencia fue archivada en autos el 2 de mayo de 1996.
El 17 de mayo de 1996 las partes demandantes oportu-namente presentaron una moción de reconsideración ante el tribunal a quo, la cual fue denegada por el foro apelativo mediante resolución emitida el 23 de mayo de 1996 y noti-ficada el 24 de mayo del mismo año.
Persiguiendo la revisión de dicha sentencia, las partes peticionarias presentaron ante este Tribunal una petición *957de certiorari el 24 de junio de 1996.(2) La expedición del recurso fue denegada mediante resolución emitida el 9 de agosto de 1996. La peticionaria solicitó nuestra reconside-ración el 23 de agosto de 1996, pero sostuvimos nuestra determinación original por medio de Resolución de 20 de septiembre de 1996, notificada el 23 de septiembre de 1996. El 26 de septiembre de 1996 la peticionaria presentó una segunda Moción de Reconsideración, la cual nos movió a expedir el auto de certiorari solicitado mediante Resolu-ción de 25 de octubre de 1996.
Acuden los peticionarios ante nos con los siguientes se-ñalamientos de error:
A. Erró el Honorable Tribunal de Circuito de Apelaciones al determinar que aunque la copeticionaria Padilla fue despedida injustificadamente no era acreedora a los remedios establecidos en Ley para la Protección de Madres Obreras.
B. Erró el Tribunal de Circuito de Apelaciones al resolver que no procedía la reclamación de la peticionaria bajo la Ley para la Protección de Madres Obreras porque, aún cuando el despido fue sin justa causa, el patrono demostró que éste no fue discriminatorio, como si se tratara de una reclamación bajo la Ley 100 y en contravención a la letra clara de la Ley y lo re-suelto por este Honorable Tribunal en Rivera Á[g]uila v. K-Mart de P.R[.], 123 D.P.R. 599 (1989). Petición de certiorari, pág. 5.
En síntesis, a través de sus señalamientos de error, los peticionarios arguyen que incidió el Tribunal de Circuito de Apelaciones al resolver que no resultaba de aplicación al caso de autos la Ley Núm. 3, supra. Sostienen éstos que una vez el tribunal de instancia determinó que el despido de la señora Padilla Colón fue injustificado, la aplicación de dicha ley era mandatoria, resultando inmaterial toda prueba relativa a motivos o intenciones discriminatorias por parte del patrono. Fundamentan su contención en la *958See. 4 de la Ley Núm. 3, supra, 29 L.P.R.A. sec. 469, y los pronunciamientos formulados en tomo a ésta por este Foro en el caso de Rivera Águila v. K-Mart de P.R., 123 D.P.R. 599 (1989). Perfeccionado el recurso, pasamos a examinar esos planteamientos.
hH hH
 Nuestra Constitución le garantiza al trabajador el recibir “igual paga por igual trabajo” y el disfrutar de pro-tección “contra riesgos irrazonables para su salud o inte-gridad personal en su trabajo o empleo”. Así también se ordena:
Se reconoce el derecho de todo trabajador a escoger libre-mente su ocupación y a renunciar a ella, a recibir igual paga por igual trabajo, a un salario mínimo razonable, a protección contra riesgos para su salud o integridad personal en su trabajo o empleo, y a una jornada ordinaria que no exceda de ocho horas de trabajo. Sólo podrá trabajarse en exceso de este límite diario, mediante compensación extraordinaria que nunca será menor de una vez y media el tipo de salario ordinario, según se disponga por ley. Art. II, Sec. 16, Constitución de Puerto Rico, supra.
La Sec. 1 del Art. II de la Carta de Derechos de la Constitución de Puerto Rico, L.P.R.A., Tomo 1, prohíbe el discrimen por razón de sexo. Esa disposición de rango constitucional dispone de la manera siguiente:
La dignidad del ser humano es inviolable. Todos los hombres son iguales ante la Ley. No podrá establecerse discrimen alguno por motivo de raza, color, sexo, nacimiento, origen o condición social, ni ideas políticas o religiosas. Tanto las leyes como el sistema de instrucción púbbca encamarán estos principios de esencial igualdad humana. Art. II, Sec. 1, Const, de Puerto Rico, supra, pág. 257.
Además, la práctica de discriminar por razones de sexo ha sido proscrita en el ambiente laboral mediante la adop-ción de varias leyes pertinentes, como son: la Ley Núm. 17 de 22 de abril de 1988 (29 L.P.R.A. see. 155 et sea.); la Ley *959Núm. 3, supra; la Ley Núm. 69 de 6 de julio de 1985 (29 L.P.R.A. see. 1321 et seq.); la Ley Núm. 100 de 30 de junio de 1959, según enmendada, 29 L.P.R.A. see. 146 et seq.
La See. 4 de la Ley Núm. 3 (29 L.P.R.A. see. 469) declara la ilegalidad del despido por razón de embarazo. Exponemos el texto del referido artículo a continuación:
See. 469. Protección de madres obreras — Despido por emba-razo, prohibido

El patrono no podrá, sin causa justa, despedir a la mujer embarazada. No se entenderá que es justa causa el menor ren-dimiento para el trabajo, en razón del embarazo.

(a) Todo patrono que despida, suspenda, reduzca el salario, o discrimine en cualquier forma contra una trabajadora por ra-zón de la merma en su producción mientras ésta se encuentre en estado de embarazo o rehúse restituirla en su trabajo luego del alumbramiento, incurrirá en responsabilidad civil por una suma igual al doble del importe de los daños que cualquiera de los actos antes mencionados haya causado a la trabajadora, o por una suma no menor de cien dólares ($100.00) ni mayor de mil dólares ($1,000.00) a discreción del tribunal si no se pudie-ran determinar daños pecuniarios o el doble de éstos si monta-ran a una suma menor de cien dólares ($100.00).
La empleada además tendrá derecho a que se le reponga en su trabajo so pena de incurrir el patrono en daños adicionales idénticos o iguales a los establecidos en esta sección. (Enfasis suplido.)
Sobre el particular, el comentarista Ruy N. Delgado Za-yas sostiene que: “La Ley expresamente dispone que el pa-trono no podrá despedir sin justa causa a la mujer embarazada. Establece, además, que no se entenderá como justa causa el menor rendimiento en el trabajo por efectos del embarazo.” R.N. Delgado Zayas, Aspectos fundamenta-les de la ley para proteger a las madres obreras, XII (Núm. 44) Revista del Trabajo 11, 19 (1984).
En relación con lo dispuesto en la See. 2 de la Ley Núm. 3, supra, este Tribunal estableció lo siguiente en Rivera Águila v. K-Mart de P.R., supra, pág. 609:
La Ley Núm. 3, supra, forma parte de un esquema trazado por el Estado para ofrecerle a la mujer obrera una mayor ga-rantía contra el discrimen en el trabajo por razón de sexo. Me-*960diante la See. 4 de la Ley Núm. 3, supra, se colocó a la mujer embarazada en una clasificación especial distinta a los demás empleados. Se reconoció que, por razón de su condición, el ren-dimiento en el trabajo podía quedar afectado durante el período de gestación y que era necesario brindarle una protección mayor que tomara en consideración la situación muy particular de la mujer obrera embarazada. Para atender esta realidad la See. 4 de la Ley Núm. 3, supra, “varió la norma en cuanto al conte-nido ... de justa causa [para el despido]”, Schneider v. Tropical Gas Company, Inc., 95 D.P.R. 626, 629 (1967). No sólo prohibió al patrono el despedir de su empleo sin justa causa a una mujer embarazada, sino que también excluyó del concepto justa causa el menor rendimiento por razón del embarazo. “Este menor rendimiento se refiere, no s[ó]lo al que se produce en términos cuantitativos, sino [también] al que afecta la calidad del trabajo realizado.” R.N. Delgado Zayas, Aspectos fundamentales de la ley para proteger a las madres obreras, XII (Núm. 44) Rev. del Trabajo 11, 19 (1984).
En Rivera Águila v. K-Mart de P.R., supra, págs. 609-610, interpretamos que la Ley Núm. 3, supra, le brinda a la mujer embarazada una protección más extensa que la brindada al trabajador por La Ley Núm. 100, supra, ya que esta última requiere que el patrono haya actuado discriminatoriamente al determinar el despido. Véanse, además: Ibáñez v. Molinos de P.R., Inc., 114 D.P.R. 42, 53 (1983); Odriozola v. Cosmetic Dist. Corp., 116 D.P.R. 485, 502-503 (1985).
Además, en Rivera Águila v. K-Mart de P.R., supra, pág. 610, resolvimos lo siguiente sobre el desfile de prueba en una acción instada al amparo de la Ley Núm. 3, supra:
AI amparo de la Ley Núm. 3, supra, una vez entablada una acción por la obrera, mediante la cual reclamó resarcimiento por haber sido despedida de su empleo sin justa causa mientras estaba embarazada, el patrono viene obligado a alegar en su contestación los hechos que motivaron el despido. Es al pa-trono, que opone como defensa el haber mediado justa causa para el despido, a quien le corresponde probar, mediante la preponderancia de la evidencia, que el despido estuvo justificado. El peso de la prueba se desplaza de la parte deman-dante recurrente hacia el demandado recurrido, y es sobre éste que recae el onus probandi. Arts. 2 y 8 de la Ley Núm. 80 de 30 de mayo de 1976, según enmendada, 29 L.P.R.A. secs. 185b y 185h; Srio. del Trabajo v. I.T.T., 108 D.P.R. 536, 546 (1979). En *961reclamaciones al amparo de la Ley Núm. 3, supra, surge, pues, una presunción de despido injustificado que el patrono viene obligado a rebatir. Regla 14 de Evidencia, 32 L.P.R.A. Ap. IV. Es al patrono al que le corresponde persuadir al juzgador de la no existencia del hecho presumido: el despido injustificado. Hawayek v. A.F.F., 123 D.P.R. 526 (1989).
Como vemos, mediante la See. 4 de la Ley Núm. 3, supra, la Asamblea Legislativa pretende brindar una protección amplia a la mujer obrera embarazada. Para cumplir con el propósito discutido, la Ley Núm. 3, supra, limita el concepto de “justa causa” para un despido de esta índole.(3) Se estableció que, en los casos en que la causa de acción emana de alegaciones por violación de la Ley Núm. 3, supra, es aplicable una presunción de que la mujer embarazada fue despedida de su empleo sin justa causa. La ley dispuso, además, que una merma en el rendimiento laboral de la mujer por razón de su embarazo no constituye justa causa para su despido.
El requisito esencial para la aplicación de la Ley Núm. 3, supra, es que la mujer haya sido despedida durante su embarazo; ante ese hecho, le corresponde a la parte demandada el peso de probar que había justa causa, según la ley define ese concepto, para terminar la relación obrero-patronal.
h-í HH HH
El tribunal de instancia proveyó en su sentencia el si-guiente marco, el cual es descriptivo de la situación táctica de este pleito:
Estamos ante una situación de tirantez entre patrono y em-pleada que lleva el patrono a ofender a su empleada cuando ésta disminuye la calidad de su trabajo de forma no significa-*962tiva y cuando no le comunica situaciones de vital importancia producto del pobre y amenazante ambiente de trabajo creado por el propio patrono. Apéndice, pág. 041.
Ante la ausencia de indicio alguno de que el tribunal de instancia incurriera en manifiesto error, prejuicio, parcialidad o pasión al aquilatar la evidencia desfilada, no intervenimos con la apreciación de la prueba realizada por el foro sentenciador. Véanse: Quintana Tirado v. Longoria, 112 D.P.R. 276 (1982); Rodríguez Cancel v. A.E.E., 116 D.P.R. 443 (1985); Rivera Pérez v. Cruz Corchado, 119 D.P.R. 8 (1987).
Ahora bien, al someter los hechos determinados por el tribunal de instancia al esquema jurídico creado por la Ley Núm. 3, supra, entendemos que los acontecimientos que dieron paso al despido de la peticionaria fundamentan su protección al amparo de esa ley.
En el caso de autos, es un hecho incontrovertido que la señora Padilla Colón estaba embarazada al momento de su despido, cumpliendo así con el requisito básico de la Ley Núm. 3, supra. No obstante, el tribunal de instancia deter-minó que el patrono presentó prueba suficiente y convin-cente para derrotar la presunción que establece esa ley, de que la peticionaria fue despedida por razón de su embarazo. No estamos de acuerdo. El patrono tenía que probar que el despido estuvo justificado para rebatir dicha presunción.
Sobre el particular, encontró el tribunal de instancia que:
[Se debe] resolver si el despido fue uno motivado por la con-dición de embarazo de la demandante. Resolvemos que no. El patrono descargó adecuadamente el peso de la prueba para es-tablecer que el embarazo de la Sra. Padilla no fue la razón de su despido. El mal genio del Sr. Torres Pacheco, la falta de comunicación por él generada, la baja en la calidad y en la cantidad de trabajo generado por la demandante fueron las causas del despido. Apéndice, pág. 040.
Este análisis es defectuoso. La cuestión que ha de ser resuelta no es si el despido fue motivado por la condición *963de embarazo de la demandante; la cuestión es si, estando embarazada la demandante, el patrono la despidió por causa justificada. El tribunal de instancia señaló, como causas del despido de la señora Padilla Colón, la baja en calidad y cantidad del trabajo generado por ésta, pero atri-buyó tal disminución en la eficiencia del trabajo de la peti-cionaria a los incidentes creados por la falta de comunica-ción habida con su patrono, generada por la conducta y actitud hostil de éste. Para adentrarnos en detalles más específicos sobre los hechos que llevaron al despido de la peticionaria, notamos la siguiente determinación del tribunal de instancia:
Durante [el] me[s] de febrero de 1993, la relación entre pa-trono y empleada se deterioró significativamente producto de una serie de incidentes y de cierta falta de comunicación entre la demandante y el Sr. Torres Pacheco. La prueba estableció claramente que, a partir de febrero de 1993, la Sra. Padilla tuvo que asumir no sólo las tareas de su puesto de “contadora”, sino aquellas de otros empleados que habían renunciado a la compañía.
Sin duda, surgieron una serie de incidentes menores que afectaron la cantidad y, sobre todo, la calidad del trabajo de la demandante. ... Si algo quedó obvio a la percepción del Tribunal, es que el Sr. Torres Pacheco es una persona del mal genio, que utiliza comúnmente palabra[s] soeces y que intimidaba a la demandante. No puede solicitar mejor comunicación un pa-trono que tiene una actitud amenazante para sus empleados; en este caso, el costo de la comunicación se traducía en un agravio. El propio Sr. Torres Pacheco fue el causante de la mala comunicación que le imputa a la demandante. Apéndice, págs. 039-040.
De lo expuesto se desprende claramente que el patrono carecía de justa causa para despedir a la peticionaria. (4) El tribunal sentenciador fue de la impresión *964que la peticionaria fue despedida por dos (2) razones: (1) una merma en la productividad de la empleada y (2) el mal genio de su patrono. Como expusimos anteriormente, la Ley Núm. 3, supra, explícitamente dispone que una dismi-nución de la productividad de la empleada no puede inter-pretarse como causa que justifique la terminación de su empleo. Por otro lado, el estado de ánimo de un patrono, su disposición grosera o su mal genio ciertamente no puede constituir justa causa para decretar el despido de una empleada.
Basándonos en las determinaciones de hecho del tribunal de instancia, rechazamos la interpretación que hace dicho foro de la Ley Núm. 3, supra, y su aplicación al cua-dro fáctico ante nuestra consideración. Según lo demos-trado ante el foro de instancia, la parte recurrida no con-trovertió la evidencia de despido injustificado. Por esa razón, ya que la peticionaria fue despedida sin justa causa, sus derechos, según concedidos por la Ley Núm. 3, supra, fueron violados, por lo que procede su compensación al am-paro de esa ley.
rv
Una vez hecha la determinación de que a la parte peti-cionaria le ampara la Ley Núm. 3, supra, y habiéndose considerado que el despido de la trabajadora embarazada fue injustificado, debemos determinar cuáles son los bene-ficios que le corresponden.
La Ley Núm. 3, supra, establece en lo pertinente, que todo patrono que despida sin justa causa a una mujer em-barazada, incurrirá en responsabilidad civil por una suma igual al doble del importe de los daños que el despido haya causado a la trabajadora, o por una suma no menor de cien dólares ($100) ni mayor de mil dólares ($1,000) a discre-ción del tribunal si no se pudieran determinar daños pecu-*965niarios, o el doble de éstos si montaran a una suma menor de cien dólares ($100). La empleada tendrá derecho a que se le reponga en su trabajo so pena de incurrir el patrono en daños adicionales idénticos o iguales a los antes esta-blecidos. 29 L.P.R.A. see. 469.
La Ley Núm. 80, supra, establece como indemnización el sueldo correspondiente a un (1) mes, así como una indemnización progresiva adicional equivalente a una (1) semana por cada año de servicio. 29 L.P.R.A. sec. 185a.
La Ley Núm. 3, supra, incluye los daños sufridos por la trabajadora embarazada de forma ordinariamente más amplia que los remedios que concede la Ley Núm. 80, supra. Los sueldos dejados de recibir por razón del despido quedan comprendidos, entre otros, dentro de los daños, aparte del derecho a la reposición en el empleo que se concede bajo la primera de dichas leyes, pero no por la segunda.
El conceder una indemnización bajo las dos (2) leyes en cuestión penalizaría al patrono por un mismo acto —el des-pido injustificado. En estos casos, el tribunal de instancia concederá el remedio que proceda bajo una u otra ley, a base de lo que sea más beneficioso para la trabajadora, según la prueba, pero la concesión de indemnización bajo la Ley Núm. 3, supra, excluirá la concesión de indemniza-ción bajo la Ley Núm. 80, supra, y lo mismo ocurrirá a la inversa.(5)
Por los fundamentos expuestos, revocamos la sentencia emitida por el Tribunal de Circuito de Apelaciones el 25 de *966abril de 1996 y se devuelve el caso al tribunal de instancia para que continúen los procedimientos de manera conforme a esta decisión.
El Juez Asociado Señor Rebollo López disintió sin opi-nión escrita. El Juez Asociado Señor Fuster Berlingeri emi-tió una opinión disidente, a la cual se unió el Juez Asociado Señor Negrón García.
— O —

 Se desprende de los hechos encontrados por el tribunal de instancia que mientras se desempeñaba como empleada de la parte recurrida, la peticionaria quedó embarazada en octubre de 1992, pero que seis (6) semanas después sufrió un aborto. Para los primeros días de 1993, la peticionaria quedó embarazada nueva-mente, pero abortó de nuevo en mayo de 1993. Apéndice, págs. 031-035. (Sentencia emitida por el Tribunal de Primera Instancia, Sala Superior de Bayamón, el 12 de noviembre de 1993, págs. 2-6.)


 Conforme a la Regla 4(b) de Transición sobre la Aplicación del ahora vigente Reglamento de este Tribunal, 4 L.RR.A. Ap. XXI-A, resultan de aplicación al pre-sente recurso tanto la Ley de la Judicatura de Puerto Rico de 1994 (4 L.P.R.A. see. 22 et seq.), según enmendada por la Ley Núm. 248 de 25 de diciembre de 1995, como el actual Reglamento de este Tribunal, según aprobado el 25 de abril de 1996.


 En términos generales, en Srio. del Trabajo v. I.T.T., 108 D.P.R. 536, 543 (1979), definimos que, según su aplicación a la Ley Núm. 80 de 30 de mayo de 1976 (29 L.P.R.A. sec. 185a et seq.), se entiende justa causa para el despido aquella que “tiene su origen no ya en el libre arbitrio del patrono, sino en razón vinculada a la ordenada marcha y normal funcionamiento de la empresa”.


 El tribunal de instancia encontró que la peticionaria cometió ciertos errores en el desempeño de sus tareas como empleada del recurrido. El tribunal entendió, además, que ya que el señor Torres Pacheco le suplicó a la peticionaria que no aban-donara el trabajo, a pesar de conocer su estado de embarazo, éste no tenía una intención de despedirla. Eso porque el tribunal de instancia encontró que es improbable que “la misma persona que hoy le solicita [a la peticionaria] que no abandone el trabajo, a pesar de conocer de su embarazo, mañana le induzca a que abandone el empleo por razón de su embarazo”. Apéndice, pág. 041. No obstante, el tribunal *964encontró que esas situaciones fueron principalmente causadas por la actitud del recurrido Torres Pacheco, que creaba una atmósfera tensa en el lugar del trabajo.


 Ahora bien, si ya se ha concedido un remedio dentro del mismo pleito bajo cualesquiera de estas leyes, lo que procede no es desestimar la acción en relación con la otra, sino atender dicha reclamación. De ésta proceder y el obrero probar que le corresponde una cuantía mayor en concepto de daños, entonces hay que rebajarle a la compensación mayor la cantidad previamente concedida bajo la otra ley. De esta forma se mantiene la exclusividad del remedio sin perjudicar los derechos del obrero y se fomenta la política pública de promover la concesión rápida de remedios econó-micos en casos laborales.
No obstante, en ningún caso se interpretará lo anteriormente señalado como una venia al fraccionamiento de las causas de acción en los pleitos en los que se reclama bajo distintas leyes laborales. Véanse: Ramos González v. Félix Medina, 121 D.P.R. 312 (1988); Capó Sánchez v. Srio. de Hacienda, 92 D.P.R. 837 (1965).